Citation Nr: 0002131	
Decision Date: 01/27/00    Archive Date: 02/02/00

DOCKET NO.  94-07 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from October 1943 to December 
1945.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an August 1993 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Montgomery, Alabama, which denied entitlement to 
service connection for the cause of the veteran's death.  The 
appellant is the veteran's widow.

In February 1996, the Board upheld the RO's denial of the 
appellant's claim for service connection for the cause of the 
veteran's death.  The appellant filed a timely appeal to the 
United States Court of Appeals for Veterans Claims (Court).  
The Court granted a motion to vacate the Board's decision and 
to remand this matter for development and readjudication in 
April 1997.  [citation redacted].  In March 1998, the Board remanded the claim in 
accordance with the Court's order.  The claim returns to the 
Board following that remand.


REMAND

By a statement submitted to the RO in July 1999, the 
appellant, referencing the Board's March 1998 remand, 
requested "another hearing" before the Board.  The Board 
notes that its remand informed the appellant that she had a 
right to request another hearing because the Board Member who 
had conducted a hearing was no longer employed by the Board.  

By a written statement submitted in November 1999, the 
appellant clarified that she was requesting a hearing before 
the Board at the regional office.  The requested hearing 
should be scheduled.  Since Travel Board hearings are 
scheduled by the RO (see 38 C.F.R. § 20.704(a)), the Board 
must remand the case for that purpose.

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

The RO should schedule the appellant for 
a Travel Board hearing.  The appellant 
and her representative should be notified 
in writing of the date, time and place 
for the hearing, and a copy of the RO 
letter so notifying the appellant and her 
representative should be associated with 
the claims file.  

The purpose of this remand is to afford the appellant due 
process of law.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

